Title: The Massachusetts Council to the American Commissioners, 27 February 1777
From: Massachusetts Council
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
State of Massachusetts-Bay Council ChamberBoston, February 27th. 1777
We have lately received from the Secret Committee of Congress Seven Letters addressed to You, and they request that We would forward them by the quickest sailing Vessel to France. In Consequence of which We desired the Continental Agent here with all possible dispatch, to prepare one of the Continental Vessels for Sailing. She is now ready and is Commanded by Capt. John Adams, whom We have directed immediately upon his Arrival at Nantz to repair by Post to Paris and to deliver you the Letters himself and there receive your Answer, and be Governed by your directions touching his return, and the Port he is to come to. We wish they may arrive in Safety. If the Captain should be directed to return to any of the Ports in this State, We shall expeditiously forward to Congress any dispatches you may commit to our Care. By the last Accounts from Congress We have the Pleasure to acquaint you, that they were more firmly United than ever, and that in their measures they were decisive, determinate and very Spirited. They have some time since Resolved, that Eighty Eight Battalions, should be raised for the defence of the Continent the Men to serve for three Years or during the War. Fifteen of these Battalions are to be raised by this State, as their Quota; the Assembly are taking every measure in their Power to raise them, and hope We shall be able to Compleat them in Season. The Congress have since agreed to raise Sixteen more Battalions, and have Impowered General Washington to appoint the Officers. General Howe in Novr. and December last knowing that the Time, for which our Troops were engaged was near expiring, and that they would be most of them upon the return home, improved this opportunity suddenly to throw his Troops into the Jerseys. This manoeuvre threw the People of that State into a Panic, their Militia were scatter’d and could not be rallied. This Enabled the Enemy to Traverse the whole extent of the Jerseys without much molestation, and obliged General Washington to retire to the other side of the River Deleware. But Thanks to Heaven, who has remarkably interposed in our Favour, the Scene has greatly changed, for General Washington having received a reinforcement, in the Night of the 25th. of December repassed the Deleware, attacked a large Detachment of the Enemy’s Troops at Trenton, and took most of them Prisoners: and soon after when a large Body of the Enemy made an attempt to dislodge him from Trenton, He in the Night stole a March upon them passed them, and attacked and drove a large detachment of the Enemy from Princeton, who had began their March to join the Body at Trenton. He killed several hundreds and took many Prisoners and a Number of Waggons. The Enemy in the Jerseys are now Confined to Brunswick and Amboy and are said to be about Ten thousand Strong. We hear of small Skirmishes every Day in which our People have the advantage. We understand that great Dissentions and disputes have arisen between the British Troops and the Hessians: For further particulars relative to the movements, operation and State of our Army and that of the Enemy, We must refer you to the Public Prints, which We herewith Transmit. We Esteem ourselves happy, that Gentlemen of such Accomplishments and Abilities have been appointed to represent this Continent, at this Important Crisis, at the Court of France. We sincerely Wish you Success in your negotiation, and from your well known attachment to the Cause of America and from the Zeal Activity and Vigilance you have discovered in her Service, We promise ourselves that We shall soon experience the happy fruits of your exertions. The Aid and Assistance of France in this Contest in some way or other is highly necessary. We may otherwise by a further Accession of foreign Troops be overborne. It is greatly probable that unless a powerful diversion prevents, the Enemy the ensuing Summer will have in America as great a force as with all our exertions we can possibly cope with. We are under some apprehension of General Carletons Crossing the Lakes and attacking the Important post of Ticondaroga, and are forwarding Troops thither to Strengthen the Garrison. Some Warriors of the Six Nations have in the Course of this Week made us a friendly Visit and We have a good prospect of their Attachment to our Interest.
The Indians likewise on the Eastern Frontiers of this State are Friendly, And We have reports, attended with some degree of Probability that the Mercenary Troops in Canada are at Variance with the British Troops there.
We have just now received a Letter from the Commanding Officer at Ticondaroga dated the 18th. instant, he writes “That Cumberland Bay in Lake Champlin was yet open, that two Frenchmen arrived there from Canada four days before who bring Intelligence of about One hundred Indians with a few Regulars being on their March for that Post, probably with a View of surprising some of our Parties: and further say that the Enemy are Posted as follows. Vizt.
150 at Montreal where General Frazer Commands
100 at La Prairie
200 at Chamillé under the now Infamous General Paoli

550 at St. Johns including Sailors and Marines
300 at the Isle Aux Noix with a 12 Gun Redoubt
100 at Bojor Ville and
20 at Point au fair. The Remainder of the British Troops are billeted two or three in a House in the Vicinity of Montreal and Chamillé; and the Germans are all Cantoned in and below Quebec.”
By Resolves of Congress transmitted to us, we observe you are empowered and requested to procure for the Continent among other things a great Number of Fire Arms. The Public Service requires they should be sent as expeditiously as possible, and that a Considerable part of them should be appropriated to the Use of this State: in which Case it will be needful that such part should be directed to be brought into some of our Ports.
By the Return of Capt. Adams and all other Opportunities, we should be glad to be favored with such Intelligence, and Information as you shall think the Public Service makes necessary to be Communicated. In the name, and behalf of the Council of the State of Massachusetts Bay I am with great Esteem Gentlemen Your most obedient humble Servant
James Bowdoin Presidt.
The Honble Benjamin Franklin Silas Deane Arthur Lee Esqrs.
 
Addressed: To / The Honble Benja. Franklin, Silas Deane, & Arthur Lee Esqrs. / Commissioners from the United States of America to the / Court of France / Paris.
Notation: Feby 27 1777 Lettr. from State of Massachusetts Bay
